Order entered November 14, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01413-CR

                             ERIK JAMAL JACKSON, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F11-63319-H

                                            ORDER
       The reporter’s record is overdue in this appeal. The clerk’s record contains appellant’s

November 14, 2012 request for preparation of the record and a letter to Crystal Jones, official

court reporter of the Criminal District Court, identifying the trial dates and the anticipated due

date of the record. Appellant is represented by court-appointed counsel, who stated in the letter

that appellant was entitled to proceed without payment for the record. The Court has had no

correspondence from the court reporter seeking an extension of time to file the record or

otherwise explaining the delay in filing the record.

       Accordingly, the Court ORDERS the trial court to make findings of fact regarding why

the reporter’s record has not been filed.
   •   The trial court shall first determine whether appellant desires to prosecute the appeal. If
       the trial court determines that appellant does not desire to prosecute the appeal, it shall
       make a finding to that effect.

   •   If the trial court determines that appellant desires to prosecute the appeal, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
       court is ORDERED to take such measures as may be necessary to assure effective
       representation, which may include appointment of new counsel. If the trial court finds
       appellant is not indigent, it shall determine whether retained counsel has abandoned the
       appeal.

   •   The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.


       We ORDER the trial court to transmit a supplemental record, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.


                                                     /s/     LANA MYERS
                                                             JUSTICE